Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-20 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 REMAIN rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a polynucleotide encoding a polypeptide having amino acids 22-616 of SEQ ID NO: 2, does not reasonably provide enablement for making and using a nucleic acid construct 
The rejection is repeated for the reasons as set forth in the Office action dated 01 September 2020. Applicant’s arguments submitted on 26 February 2021 were considered and found to be unpersuasive.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
The instant claims 1-20 broadly encompass a vast genus of nucleic acid constructs comprising a polynucleotide sequence encoding a Penicillium polypeptide with glucoamylase (GA) activity and having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2, vectors, hosts and compositions comprising said construct or polypeptide, a method for producing said polypeptide and a process for producing a saccharified or fermentation product comprising treating a starch with said polypeptide.

However, the specification fails to teach or provide the appropriate guidance for making and predictably using a polynucleotide sequence encoding a Penicillium polypeptide having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 and which retains functional activity as claimed because it fails to teach the critical structures or domains that confer functional activity.
Moreover, the specification fails to provide working examples of a polynucleotide sequence encoding a Penicillium polypeptide having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 and which retains functional activity.
This guidance is essential in light of the fact that a polynucleotide sequence encoding a polypeptide having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 would have 178 amino acid substitutions relative to amino acids 22 to 616 of SEQ ID NO: 2. These polypeptides would encompass 19178 distinct protein variants. 
In the absence of guidance indicating where in the sequence of SEQ ID NO: 2 such variations can be sustained, undue trial and error experimentation would be required to a polynucleotide sequence encoding a Penicillium polypeptide having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 and which retains GA functional activity.

For example, a search of the prior art reveals that there are only four GenBank Accessions having greater than 70% sequence identity to amino acids 22-616 of SEQ ID NO: 2 (see Attachment A). None of these accession numbers have an associated function or teach a structure/function correlation.
Furthermore, Riaz et al teach GAs isolated from Aspergillus niger have a pH optimum 2.3-6.2 and 2.9-5.9 and temperature optimum of 70oC when using 1% soluble starch as a substrate, yet fails to teach the critical structures that confer  said specific pH and temperature optimums (2011, Food Chem., 130:24-30; p. 6; see also p. 3, section 2.3).
Riaz et al also teach that interest in thermostable enzymes that can cope with a robust environmental environment has increased tremendously and that resistance to thermal inactivation has become a desirable property (p. 2, ¶ 1).
Moreover, Chou et al teach that the starch binding carbohydrate binding module (CBM) found within GAs are grouped into six different families with CBM21 function having been demonstrated: some CBM21 members bind to insoluble storage polysaccharides such as starch and glycogen whereas most of the others are hypothetical proteins derived from genomic annotation (2006, Biochem., J., 396:469-477, p. 469, col. 1, last ¶ bridging col. 2).
Most of the known starch binding domains are located at the C-terminus, but some GAs contain N-terminal starch binding domains (p. 469, col. 1, ¶ 2).
et al teaches that three forms of GAs have different binding properties (1985, J. Biochem, 98:663-671; see Abstract; see also p. 666, col. 2; see p. 669, col. 2, last ¶). Similarly to Chou et al, Takahashi et al fails to teach the differences in CBMs leading to differential binding capabilities.
This teaching reinforces what is known in the art: binding sites are the least conserved feature between related proteins and that they may be very different functionally at reasonably high levels of sequence similarity (Devos et al, 2000, PROTEINS: Structure, Function, and Genetics, 41:98-107; p. 103, col. 1, ¶ 1), and that even using true pairwise sequence relations identified by structural similarity correspond to many different functions (p. 105, col. 2, penultimate ¶; see also p. 107, col. 1, ¶ 1).
Applicant should note that where the specification discloses only a starting point for further iterative research in an unpredictable and poorly understood field and offers no guidance or predictions about particular substitutions to be made, and where there is a need to engage in a systematic screening process for each of the candidate compounds, experimentation is considered to be excessive. see Wyeth v. Abbott Laboratories, Nos 12-1223,-1224 (Fed. Cir. 2013). 
As discussed above, the specification fails to teach the critical domains or motifs of a nucleic acid sequence that confer GA functional activity (i.e., residues that are needed for binding activity or that provide thermal stability), which is critical in light of the state of the art and the broad genus of polynucleotides as encompassed by the claims. 
It is further noted the state of the art regarding the assignment of function to uncharacterized proteins, it was known that at the time of filing that the function of an et al (2003, Quarterly Reviews of Biophysics, 36:307-430) which teaches 
“... prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.” (see Abstract)

Whisstock et al also teach that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions (p. 309). 
Whisstock et al further teach that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that  even closely related proteins can change function through divergence to a related function or by recruitment for as very different function in such cases the assignment of function on the basis of homology in the absence of direct experimental evidence will give the wrong answer (p. 309).
Whisstock et al additionally teaches that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated 
Whisstock et al further teach that while general hints based on protein sequence, structure, genomics and interaction patterns may be useful in guiding experimental investigations of protein function,  
“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like solving the clue of a British crossword puzzle. It is by no means obvious which features of the definition are providing the real clues, as opposed to misleading ones. Also, for both types of puzzle and for the suggestion of a protein function, even if your answer appears to fit it may be wrong.” (p. 311-312).

Moreover, Guo et al (2004, PNAS, 101:9205-9210) teach that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (p. 9209, col. 2, ¶ 2).  
Thus, making and analyzing proteins with 178 amino acid substitutions relative to SEQ ID NO: 2 that also have GA activity would require undue experimentation as many of these substitutions will inactivate the protein.
Therefore, in light of the inadequate teachings of the specification and the state of the prior art, the skilled practitioner would be left to engage in a systematic screening process to determine whether a polynucleotide sequence encoding a Penicillium polypeptide having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 would retain functional GA activity as broadly encompassed by the claims, and would thus be subjected to excessive experimentation. 
Penicillium polypeptide having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2. However, the specification does not provide sufficient guidance for making or using the polypeptides and polynucleotides encoding said polypeptides.
Moreover, the prior art is also lacking in examples a polynucleotide sequence encoding a Penicillium polypeptide having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 having GA activity.
Finally, said practitioner would turn to undue trial and error experimentation for making or using the polypeptides and polynucleotides encoding said polypeptides as broadly encompassed by the claims. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Response to Arguments
Applicant traverses the rejection of claims 1-20 under 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the enablement requirement because one of ordinary skill in the art would be able to practice the claimed invention, as set forth in the claims, without undue experimentation because the specification contains an extensive disclosure of how to make and use the invention of the disclosure, the specification provides that specific disclosure regarding preferred embodiments in accordance with the claimed invention and methods of manufacture, because the examples provide guidance to one of ordinary skill in the art how to make embodiments of the invention as 
Applicant also argues that analysis of the Wands factors supports the conclusion of enablement and that one would be able to test for polypeptides within the claimed genus using routine experimentation (Applicant response dated 26 February 2021, p. 6, last ¶ and p. 7, ¶ 1; see also declaration Friis Declaration at ¶ 18, 21 and 22).
Applicant’s argument is not persuasive because the claims encompass 19178 distinct protein variants, while the specification fails to teach the critical domains or motifs that confer catalytic activity or substrate binding activity. Therefore, the skilled artisan would resort to systematic screening and testing, which is tantamount to impermissible and excessive undue experimentation.
Applicant argues that given that percent identity is highly predictive of protein function, one of skill in the art would reasonably expect the vast majority of polypeptides within the claimed genus of polypeptide comprising a nucleic acid sequence at least 70% sequence identity to the amino acids 22 to 616 of SEQ ID NO: 2, to have glucoamylase activity based on representative examples in the instant application, and that there is a greater than 90% prediction accuracy that sequences will share a full four EC digits at 70% sequence identity by pairwise alignment, and therefore, the sequences will be presumed to have the same enzyme classification and function (Applicant response dated 26 February 2021, p. 8, ¶ 1; See, Friis Declaration at 16 and 19). 
Therefore, Applicant opines that a person of ordinary skill in the art would consider polypeptide sequences of the claimed genus of polypeptide that share 70% sequence identity to both be classified as glucoamylase and both retain glucoamylase 
Further, Applicant argues that based on the conclusions reached in the scientific literature, a person of ordinary skill in the art would consider the overall three-dimensional structure of the polypeptides within the claimed genus of polypeptide to share significant similarity at the claimed percent sequence identity, and would thus assume that the structure-function relationship of the polypeptides of the pending claims would preserve glucoamylase structure for sequences based on the claimed percent sequence identity (Friis Declaration at 19). 
Applicant’s arguments are unpersuasive and have been addressed above: Guo teach that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated while Whisstock teaches that structure is not predictive of function.
In fact, Devos explicitly teaches that binding sites are the least conserved feature between related proteins and that they may be very different functionally at reasonably high levels of sequence similarity (p. 103, col. 1, ¶ 1), and that even using true pairwise sequence relations identified by structural similarity correspond to many different functions (p. 105, col. 2, penultimate ¶; see also p. 107, col. 1, ¶ 1).
Thus, making and analyzing proteins with 178 amino acid substitutions relative to SEQ ID NO: 2 and that retain GA activity would require undue experimentation as many of these substitutions will inactivate the protein, alter the catalytic activity, or, change the 
Moreover, Applicant’s analysis demonstrates the unpredictably in using EC assignments to determine functional activity: there is a 10% chance that sequences having greater than 70% sequence identity will not have similar function. Therefore, without providing guidance regarding the functional domains of GA, the skilled practitioner would be unable to predictably make a GA polypeptide retaining functional activity.
Applicant asserts that a person of ordinary skill in the art would expect that even structurally diverse glucoamylases with 50% sequence identity will share a similar overall three-dimensional structure in their catalytic domains and could use the disclosure of the instant specification to identify critical residues present in a polypeptide sequence (Applicant response dated 26 February 2021, p. 8, last ¶; see also Friis Declaration at 20 and 21 referencing the teachings of Roth et al).
This argument is not found to be persuasive because Devos teaches that below the 50% identity limit, it is difficult to select the completely correct annotation and assignment of EC code (p. 102, col. 1, ¶ 2). In fact, at levels of sequence identity as high as 70% a significant number of cases were found in which both proteins were classified in different functional classes (p. 103, col. 1, ¶ 1).
It is also noted that the Roth reference was published in 2018, well past the filing of the instant invention and thus would not have been available to one of skill in the art to determine the catalytic domain of a GA.

Therefore, it is still determined that claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the enablement requirement.

Claims 1-20 REMAIN rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is repeated for the reasons as set forth in the Office action dated 01 September 2020. Applicant’s arguments submitted on 26 February 2021 were considered and found to be unpersuasive.
Claims 1-20 are broadly drawn to a nucleic acid construct comprising a polynucleotide sequence encoding a Penicillium polypeptide with GA activity and having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2, vectors, hosts and compositions comprising said construct or polypeptide, a method for producing said polypeptide and a process for producing a saccharified or fermentation product comprising treating a starch with said polypeptide.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
The specification describes that GA activity is broadly defined as an enzyme activity which catalyzes the release of D-glucose from the non-reducing ends of starch or related oligo- and poly-saccharide molecules (p. 5, last ¶), and that any substitution to said polypeptide can be outside the regions critical to the function of the molecule and still result in active polypeptide (see p. 24).
Here, the instant specification also fails to, in fact, provide a representative number of species/amino acid structures from the genus of GAs as claimed (e.g., see sequence search results).
Moreover, the specification fails to describe a representative number of structures from the broad genus of polynucleotides encoding a Penicillium polypeptide having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 and which retain functional activity. Importantly, the specification fails to describe the structures that confer GA functional activity.
This description is critical because the claims encompass an enormous genus of polynucleotides: a polynucleotide sequence encoding a Penicillium polypeptide having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 would have 178 amino acid substitutions relative to amino acids 22 to 616 of SEQ ID NO: 2. These polypeptides would encompass 19178 distinct protein variants. 

A description of a representative number of species is important to consider in light of the fact that the prior art fails to describe the structure and corresponding function that will predictably yield a GA polypeptide as broadly encompassed by the claims. 
For example, a search of the prior art reveals that there are only four GenBank Accessions having greater than 70% sequence identity to amino acids 22-616 of SEQ ID NO: 2 (see Attachment A). None of these accession numbers have an associated function or teach a structure/function correlation.
Furthermore, Riaz et al describe glucoamylases isolated from Aspergillus niger have a pH optimum 2.3-6.2 and 2.9-5.9 and temperature optimum of 70oC when using 1% soluble starch as a substrate, yet fails to describe the critical structures that confer  said specific pH and temperature optimums (p.6; see also p. 3, section 2.3).
Riaz et al also describe that interest in thermostable enzymes that can cope with a robust environmental environment has increased tremendously and that resistance to thermal inactivation has become a desirable property (p. 2, ¶ 1).
Moreover, Chou et al describe that the starch binding CBM found within GAs are grouped into six different families with CBM21 function having been demonstrated: some CBM21 members bind to insoluble storage polysaccharides such as starch and 
Most of the known starch binding domains are located at the C-terminus, but some GAs contain N-terminal starch binding domains (p. 469, col. 1, ¶ 2).
In fact, Takahashi et al describes that three forms of GAs have different binding properties (see Abstract; see also p. 666, col. 2; see p. 669, col. 2, last ¶). Similarly to Chou et al, Takahashi et al fails to describe the differences in CBM leading to differential binding capabilities.
This reinforces what is known in the art: binding sites are the least conserved feature between related proteins and that they may be very different functionally at reasonably high levels of sequence similarity (p. 103, col. 1, ¶ 1), and that even using true pairwise sequence relations identified by structural similarity correspond to many different functions (p. 105, col. 2, penultimate ¶; see also p. 107, col. 1, ¶ 1).
As discussed above, the specification fails to describe the critical domains or motifs of a nucleic acid sequence that confer GA functional activity (i.e., residues that are needed for binding activity or that provide thermal stability), which is critical in light of the state of the art and the broad genus of polynucleotides as encompassed by the claims. 
It is further noted the state of the art regarding the assignment of function to uncharacterized proteins, it was known that at the time of filing that the function of an uncharacterized protein cannot reliably be predicted on the basis of its homology to other proteins whose function has been established. See, for example, Whisstock et al which describes 


Whisstock et al also describe that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions (p. 309). 
Whisstock et al further describe that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that even closely related proteins can change function through divergence to a related function or by recruitment for as very different function in such cases the assignment of function on the basis of homology in the absence of direct experimental evidence will give the wrong answer (p. 309).
Whisstock et al additionally describes that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated proteins do identity a function we cannot be sure we know the molecules full repertoire of biological activities, and that nonhomologous proteins may conversely have similar functions (p. 310).
et al further describes that while general hints based on protein sequence, structure, genomics and interaction patterns may be useful in guiding experimental investigations of protein function,  
“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like solving the clue of a British crossword puzzle. It is by no means obvious which features of the definition are providing the real clues, as opposed to misleading ones. Also, for both types of puzzle and for the suggestion of a protein function, even if your answer appears to fit it may be wrong.” (p. 311-312).

Moreover, Guo et al describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (p. 9209, col. 2, ¶ 2). Here, the instant specification fails to describe that the polypeptide may comprise up to 178 amino acid substitutions yet still retain functional activity.
Therefore, in light of the failure of the specification to describe a representative number of species from the broad genus of polynucleotides that retain functional activity, the absence of a description of a structure-function correlation and the state of the prior art, the skilled practitioner would not be of the opinion that Applicant was in possession of the broad genus polynucleotides encoding Penicillium polypeptides having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 and which retain functional activity.
Therefore, without a further description of critical domains and motifs of a polypeptide that confers GA functional activity, Applicant has failed to sufficiently describe polynucleotides encoding Penicillium polypeptides having as little as 70% 
Given the lack of written description in the specification with regard to the polypeptides and polynucleotides as broadly encompassed by the claims, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims for failing to comply with the written description requirement because the specification provides literal support for the amino acid sequences as claimed (Applicant response dated 26 February 2021, p. 10, ¶ 2 through p. 11).
This argument is not found to be persuasive because as noted above, the written description requirement may be satisfied by describing a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics.
Here, the instant specification fails to describe a representative number of species, in fact, from the exhaustive genus of GAs as claimed, fails to describe relevant or identifying characteristics, and, fails to describe correlation between the structure and function of GAs.
Applicant argues that the specification describes methods for the production of the invention as claimed and that it would be routine for one to produce the polypeptide 
This argument is not found to be persuasive because this is not tantamount to describing Applicant was in possession of the claimed genus of GAs. Rather, Applicant’s argument is pertinent to whether one could predictably make and use the genus of GAs as claimed in order to satisfy the enablement requirement.
In any event, Applicant’s position that structural similarities permit one to infer functional activity is not found to be persuasive and has been addressed above. 
Moreover, the specification is silent regarding the structures of CBMs that confer functional activity, which is critical because the art describes that GAs have different binding properties, because binding sites are the least conserved feature between related proteins such that they may be very different functionally at reasonably high levels of sequence similarity, and because even using true pairwise sequence relations identified by structural similarity correspond to many different functions.
In fact, Applicant’s analysis of the Devos reference demonstrates that Applicant was not in possession of the claimed genus of GAs: if there is alleged to be 93% full enzymatic function conservation for sequences within 70% sequence identity, then the specification has failed to describe which structures confer this activity and how to distinguish between those sequences that retain functional activity and those that do not (i.e., the 7% of GAs that do not retain functional activity yet have 70% sequence identity).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

	
Claims 1-9 REMAIN rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of Li et al (Patent No. US 10,196,620 B2, referred to herein as ‘620).  The claims of ‘620 anticipate the claims of the instant invention.  
The rejection is repeated for the reasons as set forth in the Office action dated 07 April 2020. Applicant’s arguments and claim amendments submitted on 24 July 2020 were carefully considered but are not found to be persuasive.
Instant claims 1-9 are drawn to a nucleic acid construct comprising a polynucleotide sequence encoding a polypeptide with glucoamylase activity and having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 and vectors and yeast host cells comprising said construct or polypeptide
	‘620 claims a recombinant host cell comprising a nucleic acid construct comprising a polynucleotide comprising a nucleic acid sequence that encodes a polypeptide having glucoamylase activity and at least 95% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2 operably linked to one or more control sequences, wherein the host cell is a yeast cell (see claims 1-10).
	The glucoamylase as claimed by Li et al having SEQ ID NO: 2 is 100% identical to SEQ ID NO: 2 of the instant application (see Attachment A in the Office action dated 11 October 2019). Therefore, the claims of Li et al are a species of the genus of 

Claims 1-3 and 10-20 REMAIN rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-8, 10-15 and 17 of Li et al (Patent No. US 9,617,527 B2, referred to herein as ‘527).  The claims of ‘527 anticipate the claims of the instant invention.  
The rejection is repeated for the reasons as set forth in the Office action dated 07 April 2020. Applicant’s arguments and claim amendments submitted on 24 July 2020 were carefully considered but are not found to be persuasive.
Instant claims 1-3 and 10-20 are drawn to a claims a nucleic acid construct comprising a polynucleotide sequence encoding a polypeptide with glucoamylase activity and having as little as 70% sequence identity to amino acids 22 to 616 of SEQ ID NO: 2, vectors, hosts and compositions comprising said construct or polypeptide, a method for producing said polypeptide and a process for producing a saccharified or fermentation product comprising treating a starch with said polypeptide.
‘527 claims a process for producing a saccharified material or a fermentation product comprising saccharifying a starch with a polypeptide having glucoamylase activity and at least 95% sequence identity to the mature polypeptide of SEQ ID NO: 2 (i.e., amino acids 22-616), a nucleic acid construct comprising a polynucleotide encoding said polypeptide, vectors and hosts comprising said polynucleotide and a composition comprising said polypeptide (see claims 1-3, 5-8, 10-15 and 17)
et al having SEQ ID NO: 2 is 100% identical to SEQ ID NO: 2 of the instant application (see Attachment A in the Office action dated 11 October 2019). Therefore, the claims of Li et al are a species of the genus of polynucleotides of the instant invention and anticipate claims 1-3 and 10-20 of the instant application.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


ATTACHMENT A

Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    3142   98.8    616  15  S7ZIW0_PENO1              RecName: Full=Gluc
     2    2561   80.6    616  17  A0A0F7TFI1_PENBI          RecName: Full=Gluc
     3    2559   80.5    616  17  A0A1S9RV34_PENBI          RecName: Full=Gluc
     4  2537.5   79.8    614  21  A0A1Q5TJS7_9EURO          RecName: Full=Gluc